Citation Nr: 0726067	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-24 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include the question of whether new and material evidence has 
been received to reopen a previously denied claim therefor.  

2.  Entitlement to service connection for hearing loss, to 
include the question of whether new and material evidence has 
been received to reopen a previously denied claim therefor. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran retired from active duty in July 1970, having 
served on active duty for twenty years, three months, and 
fifteen days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, denying the veteran's claims to 
reopen for service connection for tinnitus and hearing loss.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in March 2007.  A 
transcript of that proceeding is of record.  

The Board herein addresses on the merits the questions of 
whether new and material evidence has been presented to 
reopen claims for service connection for tinnitus and hearing 
loss, as well as the reopened claim for service connection 
for tinnitus.  The issue involving the veteran's reopened 
claim for service connection for hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.

Notice is taken that the RO received in April 2005 the 
veteran's claim for entitlement to service connection for a 
back disorder.  Such matter does not appear to be the subject 
of any subsequent development or adjudicatory action and it 
is thus referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  Service connection for hearing loss and tinnitus was 
denied by the RO in a rating decision of September 2003, and 
following notice to the veteran of such action and of his 
appellate rights, no appeal was initiated.  

2.  Claims to reopen for service connection for tinnitus and 
hearing loss were thereafter submitted in December 2004.  

3.  In connection with the December 2004 claims to reopen, 
the veteran submitted evidence that was not previously before 
agency decision makers, that relates to an unestablished 
fact, that is neither cumulative nor redundant, and that 
raises a reasonable possibility of substantiating each of the 
veteran's claims herein at issue.

4.  The evidence is in relative equipoise as to whether the 
veteran's tinnitus originated during service or as a result 
of in-service acoustic trauma.  


CONCLUSIONS OF LAW

1.  The RO's decision entered in September 2003, denying the 
veteran's original claims of entitlement to service 
connection for hearing loss and tinnitus, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).  

2.  Since entry of the September 2003 action, new and 
material evidence has been presented to reopen the veteran's 
claims of entitlement to service connection for hearing loss 
and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

3.  With application of the doctrine of reasonable doubt, 
tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant, and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Inasmuch 
as the action herein taken is wholly favorable to the 
veteran-appellant, a discussion of the VA's attempts to 
comply with the VCAA, its implementing regulations, and body 
of jurisprudence interpretive thereof, is obviated.  

It is well-established doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits of such case, and that a potential 
jurisdictional defect may be raised by the tribunal, sua 
sponte or by any party, at any state in the proceedings, and, 
once apparent, must be adjudicated.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) (finding that the Board's 
jurisdiction to address whether new and material evidence had 
been presented is mandatory, regardless of the action taken 
by the RO).  In view of the foregoing, it is clear that the 
Board must initially address the question of the newness and 
materiality of the evidence, prior to any consideration of 
the merits of the reopened claim(s), regardless of the RO's 
prior actions or conclusions.

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.104.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
such as the combat-wounded veteran in this case, lay evidence 
of inservice incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service. 

As set forth in the preceding section, the veteran's 
entitlement to service connection for hearing loss and 
tinnitus was initially denied by the RO in a rating decision 
of September 2003 on the basis that neither occurred in, nor 
was due to, military service.  The veteran was advised of 
such denial and of his appellate rights by the RO's 
correspondence of September 2003, following which he did not 
initiate an appeal within the time limits prescribed by law, 
thereby rendering such action final. 38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.  In December 2004, the veteran submitted 
claims to reopen for service connection for hearing loss and 
tinnitus, the denial of which in June 2005 forms the basis of 
the instant appeal.

Given that the basis of the most recent, final action in 
September 2003 was the absence of a showing that new and 
material evidence, the undersigned specifically looks to the 
veteran's hearing testimony that he first noted both his 
hearing loss and tinnitus in service and that such were noted 
to follow or be exacerbated by an inservice combat explosion 
from enemy gunfire or a ruptured eardrum during a period of 
cabin decompression.  As well, notice is taken that among the 
evidence submitted since September 2003 are multiple opinions 
from by a private, treating physician who linked the 
veteran's inservice exposure to excessive noise levels to his 
existing hearing loss and tinnitus.  Such evidence was not 
before agency decision makers in September 2003, it relates 
to an unestablished fact, it is neither cumulative nor 
redundant, and it raises a reasonable possibility of 
substantiating each of the veteran's claims herein at issue.  
38 C.F.R. § 3.156.  

On the basis of the foregoing, it is determined that new and 
material evidence has been presented to reopen the veteran's 
previously denied claims for service connection for hearing 
loss and tinnitus.  Further, the merits of the veteran's 
reopened claim for tinnitus are addressed below, while the 
veteran's reopened claim for service connection for hearing 
loss is addressed in the Remand portion of this document that 
follows.  

As to the larger question of whether a grant of service 
connection for tinnitus is warranted in this instance, 
consideration of all of the evidence on file, both supporting 
and contraindicating entitlement, must be undertaken.  
Included therein must be a determination as to the 
persuasiveness of the evidence both for and against 
entitlement to the benefit sought on appeal.  On one hand, 
complaints of tinnitus are not reflected in service medical 
records and two VA audiologists have opined that the 
veteran's tinnitus was more than likely caused by presbycusis 
and/or other ear pathology.  Yet, the veteran in oral 
testimony credibly describes in-service noise exposure, 
including that experienced in combat, following which 
tinnitus was initially noted by him.  The veteran is 
competent to offer testimony as to the presence or absence of 
his noise in his ears and the date of its noted onset.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, 
the veteran's testimony is bolstered by findings and 
conclusions reached by an attending private physician, who 
has opined that the veteran's tinnitus was as likely as not 
the result of in-service noise exposure.  

In determining whether service connection is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Here, there is evidence both for and against entitlement to 
service connection for tinnitus.  Where, as in this instance, 
the evidence is in relative equipoise that the veteran 
developed tinnitus in service resulting in the onset of 
chronic disability, the veteran-appellant is found to be 
entitled to a grant of service connection for tinnitus, based 
on his reopened claim therefor of December 2004.  


ORDER

New and material evidence has been presented to reopen the 
veteran's previously denied claims of entitlement to service 
connection for hearing loss and tinnitus.  

Service connection for tinnitus is granted.


REMAND

As alluded to above, the RO developed and adjudicated the 
issue of the veteran's entitlement to service connection for 
hearing loss without regard to the previously entered, final 
denial of the veteran's original claim for service connection 
for hearing loss.  However, the de novo review afforded by 
the RO was incomplete.  Firstly, no consideration was 
afforded 38 U.S.C.A. § 1154 regarding a combat blast in 
service and its resulting concussive effect affecting the 
veteran's ears to which he indicated he was exposed during 
the Tet Offensive in Vietnam.  Secondly, the RO neither cited 
to nor discussed the provisions of 38 C.F.R. § 3.385, which 
set forth the specific criteria utilized by VA for 
determining whether hearing loss of either ear exists.  
Thirdly, it is noted that the RO discounted the opinions of 
the veteran's private treating physician as to the 
relationship of his hearing loss and inservice noise exposure 
in favor of opinions to the contrary offered by two VA 
audiologists.  In the RO's view, the physician's opinions 
were without a complete rationale and not based on a review 
of the entirety of the veteran's claims folder, inclusive of 
service medical records, as had been done by the two VA 
audiologists.  Rather, the RO concluded in its supplemental 
statement of the case of March 2006 that the private 
physician's opinions were unaccompanied by a statement from 
him that he had reviewed service medical records and that 
such opinions appeared to be based solely on the veteran's 
own reported history.  

Nonetheless, the three statements provided by the private 
physician denote that the veteran had been undergoing 
treatment from him since 1999 and it must therefore be 
presumed that the opinions offered were at least in part 
based on an extended period of examination and treatment of 
the veteran, and, in addition, the August 2005 opinion 
contains a specific reference to findings obtained on an 
audiogram.  

On the basis of the foregoing, further procedural and 
evidentiary development is deemed necessary, prior to the 
Board's consideration of the merits of the veteran's reopened 
claim for service connection for hearing loss.  Accordingly, 
this portion of the appeal is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his reopened claim for service connection 
for hearing loss, to include a showing of 
the existence of hearing loss of each ear 
meeting the criteria outlined in 
38 C.F.R. § 3.385 (2006).  The veteran 
must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claim; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  
He should also be advised of his right to 
obtain a copy of his service medical 
records and other relevant portions of 
his claims folder so that the foregoing 
may be utilized by a medical professional 
in the formation of a professional 
opinion as to the etiology of his hearing 
loss of either ear.  The RO or AMC must 
obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  By separate correspondence, the 
veteran must be contacted in writing and 
requested to furnish authorization for 
the release of his examination and 
treatment records from K. X. McKennan, 
M.D., compiled since 1999.  Upon receipt 
of any such authorization, the RO/AMC 
must obtain all pertinent examination and 
treatment records compiled by Dr. 
McKennan for inclusion in the claims 
folder.  Also, if the foregoing records 
request is made, the RO/AMC should 
request that Dr. McKennan provide a 
supplementary opinion as to the rationale 
for his previously provided opinion 
regarding the etiology of the veteran's 
hearing loss and on what basis such 
opinion was formed, to include any review 
of service medical records, current or 
past treatment records, or other 
documents or evidence.  

3.  Lastly, the veteran's reopened claim 
for entitlement to direct service 
connection for hearing loss must be 
adjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, inclusive of the 
provisions of 38 U.S.C.A. § 1154 (as to a 
claimed incident of combat in which the 
veteran reported he suffered hearing 
loss) and 38 C.F.R. § 3.385 (defining 
hearing loss for VA purposes).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which should contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


